      Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 1 of 11



 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   Drew C. Ensign (No. 25463)
     Oramel H. (O.H.) Skinner (No. 32891)
 3   Brunn (Beau) W. Roysden III (No. 28698)
      Assistant Attorneys General
 4   2005 N. Central Avenue
 5   Phoenix, Arizona 85004
     Telephone: (602) 542-5252
 6   Drew.Ensign@azag.gov

 7   Attorneys for Defendant Mark Brnovich
     in his official capacity as Attorney General
 8   and Intervenor-Defendant State of Arizona
 9
                             UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF ARIZONA
11
     Mikkel Jordahl; Mikkel (Mik) Jordahl,
12   P.C.,                                          Case No: 3:17-cv-08263-PCT-DJH
13                      Plaintiffs,
     vs.                                            STATE’S EMERGENCY MOTION TO
14
                                                    STAY THE COURT’S SEPTEMBER 27,
15   Mark Brnovich, Arizona Attorney                2018 ORDER PENDING APPEAL
16   General; Jim Driscoll, Coconino County
     Sheriff; Matt Ryan, Coconino County
17   Board of Supervisors Chair; Lena
18   Fowler, Coconino County Board of
     Supervisors Vice Chair; Elizabeth
19
     Archuleta Coconino County Board of
20   Supervisors Member; Art Babbott,
21   Coconino County Board of Supervisors
     Member; Jim Parks, Coconino County
22   Board of Supervisors Member; Sarah
23   Benatar, Coconino County Treasurer, all
     in their official capacities,
24
                          Defendants,
25   and
26
     State of Arizona,
27
                         Intervenor-Defendant.
28
      Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 2 of 11



 1                                        INTRODUCTION
 2          Mark Brnovich in his official capacity as Arizona Attorney General and the State
 3   of Arizona (collectively, the “State”) respectfully move for a stay pending appeal of the
 4   preliminary injunction entered by this Court on September 27, 2018 (“Preliminary
 5   Injunction”), which enjoined enforcement of A.R.S. § 35-393 et seq. (the “Act”). Given
 6   the circumstances surrounding the Preliminary Injunction, as well as its scope, the State
 7   initially sought an emergency telephonic hearing in order to expeditiously make an oral
 8   request for a stay (and obtain a ruling on that request). Doc. 64. The State now makes
 9   this written motion for a stay in accordance with the Court’s instructions in its order
10   denying the State’s request. See Doc. 65.
11          This case involves issues of first impression in both this District and Circuit.
12   Additionally, this Court’s Preliminary Injunction extends First Amendment protection to
13   commercial boycotts under NAACP v. Claiborne Hardware Co., 458 U.S. 886, 907
14   (1982), for only the second time since that decision was released over 35 years ago. At a
15   bare minimum, the merits of Plaintiffs’ First Amendment claim are fairly contestable and
16   a stay is warranted pending resolution of the State’s appeal to the Ninth Circuit. Indeed,
17   for all of the reasons set forth in the State’s prior briefing and herein, the State believes
18   that this Court’s Preliminary Injunction rests on legal error.
19          The State will also suffer irreparable harm in the absence of a stay. The statute
20   this Court enjoined by the Preliminary Injunction was passed by bipartisan
21   supermajorities of the elected representatives of the people of Arizona. The State by
22   definition suffers irreparable harm when it is precluded from carrying out the laws passed
23   by its democratic processes. See, e.g., Coalition for Economic Equity v. Wilson, 122 F.3d
24   718, 719 (9th Cir. 1997) (“[A] state suffers irreparable injury whenever an enactment of
25   its people or their representatives is enjoined.”). Moreover, the statewide injunction here
26   imposes a particularized irreparable harm, given that the State will need to provide notice
27   and notation to pending requests for proposals (“RFPs”) that contain the pertinent anti-
28   Israel-boycott certification language. Although precise numbers cannot be known at this


                                                1
      Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 3 of 11



 1   time, it is expected that the State Procurement Office itself will likely issue
 2   approximately hundreds of new contracts in the next six months to one year.
 3          The balance of equities and public interest also favor a stay. The Arizona
 4   Legislature has already defined the public interest, as has Congress by declaring official
 5   U.S. policy as “oppos[ing] … boycotts … against Israel.” 19 U.S.C. § 4452(b)(4)-(5).
 6   Allowing the Act to stay in effect during the short time of an appeal is thus in the public
 7   interest. See, e.g., United States v. Oakland Cannabis Buyers’ Coop., 532 U.S. 483, 497
 8   (2001) (“[A] court sitting in equity cannot ‘ignore the judgment of Congress, deliberately
 9   expressed in legislation.’”).
10          Nor will Plaintiffs suffer any meaningful harm during the pendency of an appeal.
11   As explained previously, Plaintiffs’ harms are minimal: particularly as Plaintiffs
12   continue to perform work under the public contracts allegedly denied, and there is every
13   reason to believe that Plaintiffs will ultimately be paid for that work. See Doc. 28 at 31-
14   32. Moreover, Plaintiffs’ harms are entirely conjectural.
15          For all of these reasons, this Court should grant a stay pending appeal.
16                                      LEGAL STANDARD
17          In evaluating a request for a stay pending appeal, this Court must consider
18   “(1) whether the stay applicant has made a strong showing that he is likely to succeed on
19   the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether
20   issuance of the stay will substantially injure the other parties interested in the proceeding;
21   and (4) where the public interest lies.” Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir.
22   2012) (quoting Nken v. Holder, 556 U.S. 418, 434 (2009)).
23                                          ARGUMENT
24   I.     THE STATE IS LIKELY TO PREVAIL IN ITS APPEAL
25          As this Court has recognized, “[c]ourts have interpreted th[e] first [stay-pending-
26   appeal] criterion as requiring that the movant show that ‘the appeal raises serious and
27   difficult questions of law in an area where the law is somewhat unclear.’” Overstreet v.
28   Thomas Davis Medical Centers, P.C., 978 F. Supp. 1313, 1314 (D. Ariz. 1997) (quoting


                                                2
      Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 4 of 11



 1   Mamula v. Satralloy, Inc., 578 F. Supp. 563, 580 (S.D. Ohio 1983)). That standard is
 2   easily satisfied here.
 3          Plaintiffs’ First Amendment claim raises issues of first impression both in this
 4   Court and in the Ninth Circuit, and the law in this area is at least “somewhat unclear.”
 5   Plaintiffs have not cited a single case anywhere in this Circuit where a court has
 6   recognized that a boycott enjoys First Amendment protection under Claiborne. And
 7   aside from the District of Kansas’s decision in Koontz v. Watson, No. 17-4099, 2018 WL
 8   617894 (D. Kan. Jan. 30, 2018)—which was akin to a default judgment and was later
 9   vacated in any event, see Doc. 46 at 4 n.2, Doc. 61-2—no court anywhere has seemingly
10   extended Claiborne to protect a boycott. And the Supreme Court expressly refused to
11   extend Claiborne in FTC v. Superior Court Trial Lawyers Ass’n to commercial (rather
12   than consumer) boycotts and indicated that Claiborne was limited to boycotts that (unlike
13   here) “sought only the equal respect and equal treatment to which [the boycott
14   participants] were constitutionally entitled.” 493 U.S. 411, 426 (1990).
15          This Court decided to extend Claiborne to Plaintiffs’ boycott. The State obviously
16   disagrees with that decision. But, more relevant here, the complete dearth of controlling
17   authority means that this case raises “serious and difficult questions of law in an area
18   where the law is somewhat unclear.’” Overstreet, 978 F. Supp. at 1314.
19          More generally, this Court’s decision errs for all of the reasons explained in the
20   State’s prior briefing. See Docs. 28, 46. The State will not belabor those arguments here.
21   But four aspects of this Court’s Preliminary Injunction Order bear emphasis on the
22   question of whether the State is likely to prevail on its appeal.
23          First, this Court’s distinction of International Longshoremen’s Ass’n, AFL-CIO v.
24   Allied Int’l, Inc., 456 U.S. 212 (1982), is untenable. This Court reasoned that
25   Longshoremen “does not purport to state that there is no constitutional right to engage in
26   boycotting activities” but instead relied upon “the [labor-law] context in which this type
27   of governmental infringement on the First Amendment rights of labor unions and their
28   members is justified.” Doc. 63 at 21. But that is not a fair reading of Longshoremen.


                                                3
      Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 5 of 11



 1          That case did not recognize a First Amendment interest and then conclude that
 2   “governmental infringement” of that right was justified by the government’s purportedly
 3   unique interest in regulating labor law. Instead, Longshoremen’s terse analysis is outright
 4   dismissive of the idea that any First Amendment interest existed at all, announcing
 5   succinctly what all nine Justices considered obvious: there was no “protected activity
 6   under the First Amendment.” 456 U.S. at 226-27. And that conclusion is underscored by
 7   the absence of any discussion of compelling state interests or narrow tailoring.
 8          Nor did this Court ever meaningfully address the State’s contention that “picketing
 9   is far more expressive than Plaintiffs’ selection of computers and printers.” Doc. 28 at
10   16. Thus, to the extent that Longshoremen is distinguishable, it is to Plaintiffs’ detriment.
11          Second, this Court’s distinction of Rumsfeld v. Forum for Academic &
12   Institutional Rights, Inc. (“FAIR”), 547 U.S. 47 (2006), is similarly unlikely to withstand
13   appellate scrutiny. Notably, this Court recognized that under FAIR “the commercial
14   actions (or non-actions) of one person, e.g., the decision not to buy a particular brand of
15   printer … may not be deserving of First Amendment protections…” Doc. 63 at 23. But
16   this Court nonetheless distinguished FAIR because Plaintiffs’ boycott was purportedly in
17   “response to larger calls to action that the state opposes” thereby “infringing on the very
18   kind of expressive conduct at issue in Claiborne.” Id. at 23-24.
19          But the boycotts in FAIR were also undeniably in “response to larger calls to
20   action”—indeed, virtually every law school in the nation opposed the military’s then
21   “Don’t Ask, Don’t Tell” policy, and each boycotted the military based on that “larger
22   call.” See FAIR v. Rumsfeld, 291 F. Supp. 2d 269, 280-81 (D.N.J. 2003). And there was
23   never any doubt that the law schools’ actual speech opposing that policy—i.e., a very
24   “large[] call to action”—was protected under the First Amendment. FAIR, 547 U.S. at
25   60. But it was equally clear that the law schools’ boycotting conduct in “response to
26   [those] larger calls to action” enjoyed no such protection—indeed not a single Justice
27   thought otherwise. Id. at 61-70.
28          Just so here. Although Plaintiffs’ boycott may be in response to pure speech that


                                               4
      Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 6 of 11



 1   is protected under the First Amendment, the conduct at issue must be inherently
 2   expressive itself, or it enjoys no protection under FAIR. And FAIR specifically evaluated
 3   whether each relevant act was inherently expressive by itself, rather than allowing the
 4   law schools to bootstrap their arguments by pointing to either explanatory speech or
 5   being part of a broader message. Id. at 64-66. This Court erred by allowing Plaintiffs to
 6   rely on that exact sort of bootstrapping here, in contravention of FAIR.
 7          Third, this Court erred in concluding that the State’s “fears of subsidizing boycotts
 8   of Israel” were “speculative.” Doc. 63 at 34. Money is fungible, and the provision of
 9   public funds inevitably results in a subsidization of the activities of the fund recipient.
10   The Supreme Court in Regan v. Taxation With Representation of Wash., 461 U.S. 540,
11   549 (1983), for example, did not examine specifically whether the marginal funds that
12   would otherwise accrue to an organization by more favorable 501(c)(3) tax treatment
13   would actually be spent directly on lobbying. Instead, it was sufficient for purposes of
14   the unconstitutional-conditions doctrine that any funds of the organizations would be
15   spent on lobbying.
16          So too here. The provision of any public funds to an entity engaged in
17   discriminatory conduct in violation of Arizona public policy is necessarily a subsidy of
18   that activity. Given the fungibility of money, governments are not held to the burden of
19   proving specific public dollars go to a specific purpose. This Court squarely violated
20   Regan and other Supreme Court precedents by concluding otherwise.
21          The error is particularly apparent in light of the Court’s failure to account for the
22   fact that federal law has banned employment discrimination on the basis of national
23   origin for all federal contractors for more than 50 years. See Exec. Order No. 11,246
24   §203 (1965). No court has ever required that the federal government prove that the funds
25   from the contract at issue were directly subsidizing such discrimination. There is no
26   doubt, for example, that even if the federal government only contracts with one division
27   of a company, it may nonetheless demand the entire company not engage in
28   discrimination based on national origin (as well as race, religion and sex, etc.). Indeed, it


                                                5
      Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 7 of 11



 1   has been the virtually unquestioned law for a half century that the government can decide
 2   that even a single federal dollar spent on a contractor engaged in national-origin
 3   discrimination is too much. This Court’s rupture from that settled legal consensus is
 4   unlikely to survive appellate review.
 5          Fourth, this Court wrongly discounted the State’s compelling anti-discrimination
 6   interests here. Although this Court reasoned that the “State has similarly produced
 7   no evidence that Arizona businesses have or are engaged in discriminatory practices
 8   against Israel, Israeli entities, or entities that do business with Israel,” Doc. 63 at 34, that
 9   is plainly wrong. To refuse to do business with entities based on their nationality is to
10   discriminate on the basis of national origin—by definition. Congress, for example, has
11   banned discrimination against the old, but not the young—thereby defining what
12   discrimination is invidious and illegal—and that is plainly constitutional. See, e.g.,
13   EEOC v. Wyoming, 460 U.S. 226 (1983). Moreover, the Court’s order later
14   acknowledges that the Act is an anti-discrimination statute when it stated that “the State
15   clearly has less intrusive and more viewpoint-neutral means to combat such
16   discrimination [targeted by the Act].” Doc. 63 at 35 (emphasis added).
17          Here, the Arizona Legislature has specifically concluded that boycotts on the basis
18   of Israeli nationality or doing business with Israelis were discriminatory: “Companies
19   that refuse to deal with United States trade partners such as Israel, or entities that do
20   business with or in such countries, make discriminatory decisions on the basis of national
21   origin.” See 2016 Ariz. Legis. Serv. Ch. 46. Arizona is hardly alone is this conclusion.
22   Congress has expressly made an equivalent finding: “boycotts … against Israel … are
23   contrary to the principle of nondiscrimination[.]” 19 U.S.C. § 4452(b)(4)-(5). Moreover,
24   at least 23 other states have reached the same conclusion. See Doc. 28 App’x A.
25          This Court also failed to consider meaningfully how truly radical the act of
26   invalidating an anti-discrimination law on First Amendment grounds is. In fact, the
27   Supreme Court has done so only twice, in Boy Scouts of America v. Dale, 530 U.S. 640
28   (2000), and Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston, 515 U.S. 568


                                                 6
      Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 8 of 11



 1   (1995). Both of those cases involved forced inclusion into groups—something not even
 2   conceivably at issue here. Nor did Claiborne invalidate an anti-discrimination statute.
 3   This Court’s invalidation of an anti-discrimination statute under the First Amendment on
 4   the basis of conduct that even the Court acknowledges is not inherently expressive by
 5   itself is unlikely to survive appellate review.
 6                                                  * * * * *
 7          For all of these reasons, the State has at least proved the existence of “serious and
 8   difficult questions of law in an area where the law is somewhat unclear.’” Overstreet, 978
 9   F. Supp. at 1314. The State has thus amply satisfied the first factor for obtaining a stay
10   pending appeal.
11   II.    THE STATE WILL SUFFER IRREPARABLE HARM ABSENT A STAY
12          The State is certain to suffer irreparable harm absent a stay. The statute enjoined
13   by this Court was passed by bipartisan supermajorities. And the State by definition
14   suffers irreparable harm when it is precluded from carrying out the laws passed by its
15   democratic processes. See, e.g., Coalition for Economic Equity v. Wilson, 122 F.3d 718,
16   719 (9th Cir. 1997) (“[A] state suffers irreparable injury whenever an enactment of its
17   people or their representatives is enjoined.”); accord Maryland v. King, 133 S. Ct. 1, 3
18   (2012) (Roberts, C.J., in chambers) (“[A]ny time a State is enjoined by a court from
19   effectuating [its] statutes … it suffers a form of irreparable injury.”).
20          In addition to the frustration of its democratic processes as prescribed by its
21   constitution, the State will also suffer additional irreparable harm from the disruptive
22   consequences of this Court’s preliminary injunction. The certification at issue is required
23   in contracts entered into by a “public entity,” see A.R.S. § 35-393.01(A), which is
24   defined as “this state, a political subdivision of this state or an agency, board, commission
25   or department of this state or a political subdivision of this state.” A.R.S. § 35-393(5).
26   This Court’s injunction thus appears to affect most pending requests for proposals (RFPs)
27   by the State or any of its subdivisions that contain an anti-Israel-boycott provision. The
28   State anticipates that it may need to also inform potential bidders of the changes to the


                                                7
         Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 9 of 11



 1   pending RFPs.1 Although precise numbers cannot be known at this time, the State
 2   Procurement Office estimates that it will issue hundreds of new contracts in the next six
 3   months to one year. The preliminary injunction’s effect is therefore to cause a massive
 4   upheaval in the State’s procurement systems, which is not remotely justified—
 5   particularly given the extremely low number of apparent objectors to the Anti-Israel
 6   Boycott contractual clauses under the Act.
 7   III.    THE REMAINING FACTORS FAVOR A STAY PENDING APPEAL
 8           While, “[t]he first two factors of the traditional standard are the most critical,”
 9   Nken v. Holder, 556 U.S. 418, 434 (2009), the balance of the remaining factors also
10   favors granting a stay pending appeal. The public interest clearly favors a stay. Here, the
11   Arizona Legislature has already defined the public interest. So has Congress, declaring
12   that U.S. policy is to “oppose[] … boycotts … against Israel.” 19 U.S.C. § 4452(b)(4)-
13   (5). Those legislative enactments should be given effect. See Cannabis Buyers, 532 U.S.
14   at 497 (“[A] court sitting in equity cannot ‘ignore the judgment of Congress, deliberately
15   expressed in legislation.’”); see also Berman v. Parker, 348 U.S. 26, 32 (1954) (“Subject
16   to specific constitutional limitations, when the legislature has spoken, the public interest
17   has been declared in terms well-nigh conclusive.”).
18           The balance of harms also tips sharply in favor of a stay. As explained previously,
19   Plaintiffs’ harms are not substantial, and indeed are overwhelmingly theoretical. See
20   Doc. 28 at 31-32. Plaintiffs notably continue to perform under the contract they are
21   allegedly being denied, and have every expectation of ultimately being paid. And any
22   loss of time value of money based on late payment is the quintessential sort of injury that
23   is reparable by monetary damages.
24
25   1
       At present, the State is making good faith efforts to provide notice to as many affected
26   state agencies as is possible, and to add language to pending RFPs indicating that unless
     and until this Court’s injunction is lifted, the State will take no action to enforce the anti-
27
     Israel-Boycott certification. However, this is likely to cause substantial uncertainty—
28   both now and if the Court’s injunction is later lifted. The State is also evaluating whether
     and how to provide notice to political subdivisions of the State.

                                                 8
     Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 10 of 11



 1          Moreover, Plaintiffs failed to identify any actual purchase they would like to make
 2   but cannot due to the Act. “Jordahl’s company only identified a single potential purchase
 3   of HP products on the horizon, a computer,” and had not even “performed the basic
 4   research to determine if an HP [desktop] would be the best computer provider for his
 5   business.” Doc. 28 at 31-32. Without performing that research, Plaintiffs’ harm is
 6   entirely conjectural and Plaintiffs have necessarily failed to satisfy his burden of proving
 7   that “he is likely to suffer irreparable harm in the absence of preliminary relief.” Winter
 8   v. NRDC, 555 U.S. 7, 20 (2008).
 9          In addition, that hypothetical computer purchase is not remotely expressive: it is
10   undisputed that such a desktop computer would be placed in Jordahl’s home office that
11   no client has ever set foot in. Doc. 28 at 21. There is thus no one to perceive whatever
12   message Plaintiffs’ speculative purchase of a HP desktop purportedly conveys.
13                                        CONCLUSION
14          For all of the foregoing reasons, the State’s motion for a stay pending appeal
15   should be granted.
16
17          Respectfully submitted this 2nd day of October, 2018.
18
                                                MARK BRNOVICH
19                                              ATTORNEY GENERAL
20
                                                By: s/ Drew C. Ensign
21                                              Drew C. Ensign (No. 25463)
                                                Oramel H. (O.H.) Skinner (No. 32891)
22
                                                Brunn (Beau) W. Roysden III (No. 28698)
23
                                                Attorneys for Defendant Mark Brnovich in his
24                                              official capacity as Attorney General and
                                                Intervenor-Defendant State of Arizona
25
26
27
28


                                               9
     Case 3:17-cv-08263-DJH Document 67 Filed 10/02/18 Page 11 of 11



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on this 2nd day of October, 2018, I electronically filed the
 3   foregoing with the Clerk of the Court for the United States District Court for the District
 4   of Arizona using the CM/ECF filing system. Counsel for all parties are registered
 5   CM/ECF users and will be served by the CM/ECF system pursuant to the notice of
 6   electronic filing.
 7
 8    s/ Drew C. Ensign
 9   Attorneys for Defendant Mark Brnovich in his official capacity as Attorney General and
     Intervenor-Defendant State of Arizona
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              10
